NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 25 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

PARAMOUNT CONTRACTORS AND                        No. 08-56033
DEVELOPERS, INC, a California
corporation,                                     D.C. No. 2:07-cv-00159-ABC-
                                                 JWJ
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

CITY OF LOS ANGELES, a California
municipal corporation,

              Defendant - Appellee.


                  Appeal from the United States District Court
                      for the Central District of California
                Audrey B. Collins, Chief District Judge, Presiding

                        Argued and Submitted May 2, 2011
                              Pasadena, California

Before: NOONAN and WARDLAW, Circuit Judges, and KORMAN, Senior
District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Edward R. Korman, Senior United States District
Judge, Eastern District of New York, sitting by designation.
      Paramount appeals the district court’s July 23, 2007 and June 6, 2008 orders

granting in part the City of Los Angeles’s (“City’s”) motions to dismiss and for

summary judgment. In light of the City’s September 2010 amendment to the

Hollywood Signage Supplemental Use District (“Hollywood SUD”) prohibiting

new supergraphic signs, see Los Angeles City Ordinance No. 181340, at

§ 5(B)(11), and thus eliminating both the Hollywood SUD sign reduction program,

see Los Angeles City Ordinance No. 176172, at § 9, and the City’s prior delegation

of authority to the Community Redevelopment Agency to negotiate exceptions to

that program in exchange for fees, see id., we dismiss this appeal as moot.

      The statutory change renders Paramount’s claims for declaratory and

injunctive relief moot. See Outdoor Media Group, Inc. v. City of Beaumont, 506

F.3d 895, 900-01 (9th Cir. 2007). This is not the “rare” situation “where it is

virtually certain that the repealed law would be reenacted.” Id. at 901 (quoting

Native Vill. of Noatak v. Blatchford, 38 F.3d 1505, 1510 (9th Cir. 1994)). The only

exceptions to the wholesale supergraphic ban in the amended Hollywood SUD are

for projects with vested rights under California law and grandfathered projects that

were approved on or before November 12, 2008. See Los Angeles City Ordinance

No. 181340, at § 6(K). Even if the City improperly denied Paramount

supergraphic permits, however, Paramount “lacked a vested property right in its


                                          2
unapproved billboard permit application.” See Outdoor Media Group, 506 F.3d at

903. That Paramount has raised similar claims in another lawsuit is irrelevant to

whether this appeal is moot.

      Paramount’s claim for damages does not present a live controversy, because

Paramount, for strategic reasons, disavowed damages before the district court. See

June 6, 2008 District Court Order at 11; see also Seven Words LLC v. Network

Solutions, 260 F.3d 1089, 1096 (9th Cir. 2001). Paramount here asserts that it only

disavowed claims for past damages, and that it remains entitled to seek damages

incurred between the district court’s order on June 6, 2008 and the City’s

amendment of the Hollywood SUD on September 28, 2010. The record belies

Paramount’s assertion that it limited its disavowal to “past” damages. On April 28,

2008, Paramount filed its Statement of Genuine Issues, which deemed

“uncontroverted” the City’s representation that “Paramount has acknowledged that

it is not seeking damages in this action.” In any event, Paramount is not able to

demonstrate that any alleged damages it incurred after the district court’s order

resulted from application of the provisions of the Hollywood SUD challenged in

the complaint. Moreover, the City confirmed at oral argument that its post-

judgment enforcement actions are based on the versions of Los Angeles Municipal

Code §§ 14.4.4(B)(9) and 14.4.4(B)(11) amended as of August 14, 2009, and that


                                          3
is has not, and will not, seek damages on the basis of the provisions eliminated as a

result of the September 2010 amendment.

      Paramount’s interest, if any, in attorney’s fees is “insufficient to create an

Article III case or controversy where none exists on the merits of the underlying

claim.” Lewis v. Continental Bank Corp., 494 U.S. 472, 480 (1990).

      Paramount’s appeal is DISMISSED as moot.




                                          4